Maximilian Moss, S.
Petitioner seeks a construction determining the disposition of the residuary estate provided in article “ Seventh ” of testatrix’ will. Testatrix’ will is dated June 30, 1944, and a codicil thereto is dated February 8, 1956. Under said article, one fourth of the residuary estate was bequeathed “ to the Detroit College of Medicine, Detroit, Michigan, the annual income of such fund to be used for scholarships, this fund to be known as the Dr. O. B. Weed scholarships ” with further proviso “ that if the Detroit College of Medicine discontinue as such institution, then the fund is to be transferred by it to the University of Michigan for the same purpose”. Testatrix’ father, Dr. O. B. Weed, was an alumnus of said school of medicine. The Board of Education of the City of Detroit, Michigan, acquired administration and control of the Detroit College of Medicine on July 1, 1918; thereafter several other local schools providing professional training were combined under the name of Wayne University including the College of Medicine which continued its operation at the same location as *504the only medical college in the City of Detroit. By legislative enactment, the Michigan Legislature established the Wayne State University and the institution formally known as the Detroit College of Medicine is now an integrated unit of the Wayne State University.
The court is satisfied that testatrix for years prior to her death had an awareness of the changed management status of the medical school and did not feel that this in any manner should affect her intended beneficence to that school providing there was compliance with the condition attached to her gift. The court finds that the Detroit College of Medicine has not been discontinued but is operating and functioning as part of the Wayne State University. The gift provided in article ‘ ‘ Seventh ’ ’ to the ‘1 Detroit College of Medicine ” is to be paid to the “ Wayne State University” for the benefit of its College of Medicine, the annual income of which is to be used for scholarships and the fund shall be known as the “ Dr. O. B. Weed scholarships ” (Personal Property Law, § 12; Matter of Durbrow, 245 N. Y. 469; Matter of Idem, 256 App. Div. 124, affd. 280 N. Y. 756).
Settle decree on notice.